FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PUBLIC UTILITIES                       
COMMISSION OF THE STATE OF
CALIFORNIA; CALIFORNIA ELECTRIC
OVERSIGHT BOARD,
                        Petitioners,
PACIFIC GAS AND ELECTRIC
COMPANY; NEVADA POWER
COMPANY; SOUTHERN CALIFORNIA
EDISON CO. (“EDISON”);
DEPARTMENT OF WATER AND
POWER OF THE CITY OF LOS                     No. 03-74207
ANGELES, PUBLIC SERVICE
DEPARTMENT OF THE CITY OF                      FERC Nos.
BURBANK, PUBLIC SERVICE                         EL02-60
                                                EL02-62
                                       
DEPARTMENT OF THE CITY OF
GLENDALE, AND WATER AND POWER              Northern District of
DEPARTMENT OF THE CITY OF                      California,
PASADENA (COLLECTIVELY                       San Francisco
“LADWP, ET AL.”); SEMPRA
ENERGY; MIRANT AMERICAS ENERGY
MARKETING, L.P.; CORAL POWER;
PPM ENERGY; PUBLIC UTILITY
DISTRICT NO. 1 OF SNOHOMISH
COUNTY, WASHINGTON; DYNEGY
POWER MARKETING INC.,
                       Intervenors,
                 v.
FEDERAL ENERGY REGULATORY
COMMISSION,
                       Respondent.
                                       

                            15893
15894                   PUC v. FERC



CALIFORNIA ELECTRIC OVERSIGHT          
BOARD; CALIFORNIA PUBLIC
UTILITIES COMMISSION,
                        Petitioners,
NEVADA POWER COMPANY;
SOUTHERN CALIFORNIA EDISON CO.
(“EDISON”); DEPARTMENT OF
WATER AND POWER OF THE CITY OF
LOS ANGELES, PUBLIC SERVICE
DEPARTMENT OF THE CITY OF                    No. 03-74246
BURBANK, PUBLIC SERVICE
DEPARTMENT OF THE CITY OF                      FERC No.
                                             EL 02-60--000
                                       
GLENDALE, AND WATER AND POWER
DEPARTMENT OF THE CITY OF                  Northern District of
PASADENA (COLLECTIVELY                         California,
“LADWP, ET AL.”); SEMPRA                     San Francisco
ENERGY; MIRANT AMERICAS ENERGY                  ORDER
MARKETING, L.P.; PPM ENERGY;
PUBLIC UTILITY DISTRICT NO. 1 OF
SNOHOMISH COUNTY, WASHINGTON;
DYNEGY POWER MARKETING INC.,
                       Intervenors,
                v.
FEDERAL ENERGY REGULATORY
COMMISSION,
                       Respondent.
                                       
    On Remand from the United States Supreme Court
                   Filed December 4, 2008
        Before: Harry Pregerson, Marsha S. Berzon and
              Richard R. Clifton, Circuit Judges.
                         PUC v. FERC                       15895
                            ORDER

   In light of the Supreme Court’s order in Sempra Genera-
tion, et al. v. Public Utilities Commission of California, et al.,
128 S. Ct. 2993 (2008), and its opinion in Morgan Stanley
Capital Group Inc. v. Public Utility District No. 1 of Snoho-
mish County, 128 S. Ct. 2733 (2008), we VACATE our prior
opinion and REMAND to the Federal Energy Regulatory
Commission for further proceedings consistent with the
Supreme Court’s rulings. We do not at this time decide the
question reserved by our prior opinion as to whether the
Mobile-Sierra doctrine applies to the California Public Utili-
ties Commission, which was not a signatory to the long-term
contracts at issue in this case; our remand is without prejudice
to Petitioners’ ability to raise this question anew before
FERC, or before this Court at a later time.

  The mandate shall issue forthwith.

  VACATED and REMANDED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.